Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 1 of 52 PAGEID #: 1




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO


 MELISSA COHEN, derivatively on behalf :   Civil Action No. 2:19-cv-2491
 of CARDINAL HEALTH INC.,              :
                                       :
                 Plaintiff,            :
                                       :
     v.                                :   VERIFIED STOCKHOLDER DERIVATIVE
                                       :   COMPLAINT FOR BREACH OF
 COLLEEN F. ARNOLD, CARRIE S.          :   FIDUCIARY DUTIES
 COX, CALVIN DARDEN, BRUCE L.          :
 DOWNEY, PATRICIA S. HEMINGWAY :
 HALL, MICHAEL C. KAUFMANN,            :
 GREGORY B. KENNY, NANCY               :   DEMAND FOR JURY TRIAL
 KILLEFER, J. MICHAEL LOSH, and        :
 GEORGE S. BARRETT,                    :
                                       :
                 Defendants,           :
                                       :
     and                               :
                                       :
 CARDINAL HEALTH INC.,                 :
                                       :
                 Nominal Defendant.    :
                                       :
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 2 of 52 PAGEID #: 2




       Plaintiff brings this action on behalf of nominal defendant Cardinal Health, Inc. (“Cardinal

Health” or the “Company”) against certain current members of its Board of Directors (the “Board”)

and a former board member and executive officer, and alleges upon personal knowledge as to her

own acts, and as to all other matters upon information and belief as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff Melissa Cohen is the owner of shares of the common stock of Cardinal Health

and has owned such shares since prior to the wrongs herein complained of and continuously to date.

       2.      This derivative action arises from Cardinal Health’s Board’s actions in failing to

monitor and knowingly causing and permitting the Company to engage in over a decade of

improper and illegal distribution of controlled substances. Cardinal Health, under the Board’s

supervisions, distributes highly addictive pharmaceuticals to entities that it knew or should have

known were selling these pharmaceuticals for illicit use.

       3.      Rather than properly address these issues, the Board was content to continue to pay

settlement after settlement to federal and state government agencies. However, as the opioid crisis

continued to grow and death rates continued to rise, Cardinal Health became the target of over

1,000 lawsuits, alleging that Cardinal Health was knowingly participating in the largest drug crisis

in United States history by distributing opioid pain medications to the wrong hands.

       4.      Cardinal Health is one of the largest distributors of opioids in the United States.

Cardinal Health and its two biggest competitors, McKesson and AmerisourceBergen, distribute

more than 85% of all prescription drugs in the United States and play a key role in flooding the

markets with prescription opioids.

       5.      In light of numerous prior charges and settlements, the Board knew that continued

illegal and improper conduct could subject the Company and its stockholders to grave



                                                 2
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 3 of 52 PAGEID #: 3




consequences – including large fines and penalties and suspension of sales in lucrative markets.

Rather than assuring these risks and red flags were addressed by management, the Board made a

calculated decision to choose profits now over doing the right thing. The Board’s conduct and

failure to act resulted in direct breaches of fiduciary duties that caused significant harm to the

Company beginning as early as 2007.

       6.      The Board has a duty to be vigilant in overseeing the Company’s activities in

connection with deciding whether a prospective customer can be trusted to deliver controlled

substances only for lawful purposes. Cardinal Health is in a highly regulated industry, including

being required to comply with the Comprehensive Drug Abuse Prevention and Control Act of

1970, 21 U.S.C. § 801, et seq., (the “CSA”) and the regulations promulgated thereunder, 21 C.F.R.

Part 1300, et seq. as overseen by the DEA. The Board knows it has a duty and obligation to oversee

the distribution of its pharmaceuticals to ensure they are not being provided to those using them

for an improper purpose.

       7.      Defendants breached these duties by failing to implement an effective system to

report suspicious orders, prevent diversion and ultimately halt the shipment of opioids in quantities

they knew or should have known could not be justified and were indicative of serious overuse of

opioids.

       8.      The Board instead chose to rely on a system that led to numerous actions against

the Company by the DEA without seeking meaningful improvements. This is true despite the

Company’s prior DEA investigations and settlements for its failure to maintain effective controls

against sales of opioid drugs to internet pharmacies.

       9.      The Company on September 29, 2008 entered into a Settlement and Release

Agreement and Administrative Memorandum of Agreement with the DEA (“2008 DEA



                                                 3
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 4 of 52 PAGEID #: 4




Settlement”) wherein it agreed to “maintain a compliance program designed to detect and prevent

diversion of controlled substances as required under the CSA and applicable DEA regulations.”

Cardinal Health also agreed to pay a civil fine of $34 million, which, at the time, was the largest

fine in United States history associated with a DEA registration suspension. The 2008 DEA

Settlement was a Board-level decision.

        10.    The 2008 Settlement resolved several DEA claims related to the Company’s

controls against the diversion of controlled substances. The DEA issued three immediate

suspension orders (“ISO”) in 2007 in connection with three Cardinal Health distributions facilities

that had been distributing suspiciously high amounts of opioids. And on January 30, 2008, the

DEA issued an Order to Show Cause as to why the DEA should not revoke the Certificate of

Registration at yet another facility.

        11.    The Board oversaw the implementation of a “compliance program” as required by

the 2008 DEA Settlement however, it failed to implement effective controls to ensure compliance

with the CSA instead opting for a superficial program.

        12.    On February 2, 2012 the DEA issued a second ISO regarding the one of the same

facilities as was cited in 2007. The ISO specifically noted “[d]espite the [2008 DEA Settlement],

the specific guidance provided to Cardinal by DEA, and despite the public information readily

available regarding the oxycodone epidemic in Florida, Cardinal has failed to maintain effective

controls against the diversion of controlled substances into other than legitimate medical,

scientific, and industrial channels, in violation of [the CSA] 21 U.S.C. §§ 823(b)(1) and (e)(1).”

        13.    Cardinal Health’s Board once again took no real action. On May 15, 2012, Cardinal

Health entered into a second settlement with the DEA to resolve the February 2, 2012 ISO, as well

as the Company’s failure (again) to detect and report suspicious orders, failure to maintain



                                                 4
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 5 of 52 PAGEID #: 5




effective controls to detect diversion of controlled substances and failure to adhere to the

provisions of the 2008 Settlement. Cardinal Health agreed to a two-year suspension of the facility’s

DEA registration to ship controlled medicines from the Lakeland, Florida distribution center

(the “2012 Administrative DEA Settlement”). Cardinal Health again agreed to improve its anti-

diversion procedures – but this agreement was plainly window dressing. The 2012 Administrative

DEA Settlement was also a Board-level decision and was signed by the Company’s Chief Legal

and Compliance Officer.

       14.     In 2012, the West Virginia attorney general sued Cardinal Health, the largest

supplier of drugs in West Virginia, for distributing highly suspicious amounts of opioids into the

state. In January 2017, the Company settled this lawsuit for $20 million, the largest pharmaceutical

settlement in West Virginia’s history.

       15.     Throughout the course of this four-year litigation Cardinal Health chose to fight

rather than take action to stem the distribution of opioids into the wrong hands.

       16.     In order to push sales and increase revenues, the recidivist Board, chose to ignore

the agreed upon “compliance program.”

       17.     In December 2016, Cardinal Health entered into a monetary settlement with the

DEA in connection with the 2012 Administrative DEA Settlement (the “2016 DEA Monetary

Settlement”). The 2016 Monetary DEA Settlement was negotiated over the nearly four years since

the 2012 DEA Administrative Settlement was reached. The $44 million 2016 DEA Monetary

Settlement resolved Cardinal Health’s admitted failure to comply with the terms of the 2008 DEA

Settlement and its reporting requirements between 2009 and 2012 in Florida and Maryland and

between 2011 and 2012 in New York City (through its subsidiary Kinray, Inc.). The 2016 DEA




                                                 5
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 6 of 52 PAGEID #: 6




Monetary Settlement also resolved claims that Cardinal Health did not comply with CSA record

keeping requirements in Washington.

       18.      Despite these actions, which should have served as red flags, the Board continued

to allow Cardinal Health to continue with business as usual. As the sixteenth largest company by

revenue in the U.S., with annual revenue of $137 billion in 2018, the Board’s focus was on

increasing revenues not slowing sales regardless of the death toll.

       19.      As a result, the Company is now a target of over 1,000 lawsuits including suits by

state, county and city governments nationwide, which further damage the Company and its

stockholders.

       20.      While the Board has been content to keep its head in the sand and collect illicitly

gained profits, it is unable to continue to use the same excuse to claim it has no liability over the

Company’s actions. According to the Cardinal Health Fiscal 2018 Form 10-K filed with the SEC:

       Pharmaceutical wholesale distributors, including us, have been named as
       defendants in over 1,000 lawsuits relating to the distribution of prescription opioid
       pain medications. These lawsuits have been filed in various federal, state, and other
       courts by a variety of plaintiffs, which are primarily counties, municipalities and
       political subdivisions from 48 states. Plaintiffs also include state attorneys general,
       unions and other health and welfare funds, hospital systems and other healthcare
       providers. Of these lawsuits, 32 are purported class actions. The lawsuits seek
       equitable relief and monetary damages based on a variety of legal theories including
       various common law claims, such as negligence, public nuisance, unjust
       enrichment as well as violations of controlled substance laws and various other
       statutes.

       21.      These actions include over 60 lawsuits brought by numerous cities, counties and

states nationwide that were coordinated as a multi-district litigation in the Northern District of

Ohio and an action filed by the New York attorney general in New York state court all alleging

that Cardinal Health has continued to allow the distribution of opioid to customers that it knew or

should have known were not selling them for a proper purpose.



                                                 6
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 7 of 52 PAGEID #: 7




       22.       These actions have led to the Company incurring significant litigation costs and

likely will result in millions or potentially billions in damages.

       23.       In addition, throughout this time several stockholders made demands on the Board

to investigate the wrongdoing and make the Company whole. The Board formed committees,

conducted investigations and determined nothing was wrong – while thousands of people continue

to die from opioids shipped into the market by Cardinal Health.

       24.       Opioids are a diverse category of painkillers including oxycodone, hydrocodone

and fentanyl. The potency and easy availability of opioids have made them popular as a prescribed

and recreational drug. Controlling distribution of these highly addictive pain medications is a

known component to combating this crisis effectively.

       25.       Cardinal Health is one of the few distributors of opioids in the country, and

Defendants were well aware of the opioid epidemic, which has been repeatedly reported in the

news for several years, and has been recognized as a public health emergency by numerous

politicians, including the U.S. Congress. Defendants should have been on heightened alert for red

flags following the 2007 Settlement and Cardinal Health’s obligation to maintain effective controls

against diversion of controlled substances because the opioid epidemic had become a major public

health crisis, a fact repeatedly reported in the media. The opioid crisis is the result of a rapid

increase in the use of opioid drugs in the United States since 1999. For these reasons, the Board

cannot claim unawareness of the country’s opioid epidemic and the Company’s contribution to

that epidemic.

       26.       The Board knowingly or recklessly disregarded signs demonstrating its

wrongdoing, and allowed the Company and its distribution centers to sell controlled substances to




                                                  7
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 8 of 52 PAGEID #: 8




retailers without ensuring compliance with federal laws and regulations and its own internal

controls.

       27.     The Board has made an artificial showing that it takes its role in the opioid crisis

seriously by implementing committees and procedures that are meant to appear as if they are

preventing diversion. However, in reality, these systems are knowingly ineffective, do not allow

for information sharing, and generally ensure the Company can continue to sell copious amounts

of opioids without a real safety check.

       28.     This litigation on behalf of Cardinal Health seeks to rectify the conduct of the

individuals bearing ultimate responsibility for the Company’s blatant misconduct – the Board –

and to impose appropriate responsibility upon those individuals.

                                JURISDICTION AND VENUE

       29.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(2) in that Plaintiff and Defendants are citizens of different states, and the matter in

controversy exceeds $75,000.00, exclusive of interests and costs. This action is not a collusive

one to confer jurisdiction on a court of the United States which it would not otherwise have.

       30.     Venue is proper in this District because Cardinal Health conducts business and

maintains its principal executive offices this District. Upon information and belief, one or more

of the Defendants resides in this District. Further, Cardinal Health engages in numerous activities

and conducts business here, which had an effect in this District.

                                          THE PARTIES

       31.     Plaintiff is a current stockholder of Cardinal Health, and has continuously held

Cardinal Health stock since 2003. Plaintiff is a citizen of New Jersey.




                                                 8
 Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 9 of 52 PAGEID #: 9




        32.     Nominal defendant Cardinal Health is an Ohio corporation with its principal

executive offices located at 7000 Cardinal Place, Dublin, Ohio 43017. Cardinal Health is a

healthcare services company. Cardinal Health describes itself as a “global, integrated health care

services and products company,” and is one of the top three drug distributors in the U.S., with

annual revenues of $137 billion in 2018. At all relevant times, Cardinal Health distributed or

directed the distribution of pharmaceuticals, including opioids and other controlled substances, to

retail pharmacies and institutional providers nationwide. Cardinal Health’s common stock is

traded on the New York Stock Exchange under the ticker symbol “CAH.”

        33.     Defendant Colleen F. Arnold (“Arnold”) has served as a Cardinal Health director

since 2007. Arnold is a member of the Company’s Audit Committee. Upon information and

belief, Arnold is a citizen of Florida.

        34.     Defendant Carrie S. Cox (“Cox”) has served as a Cardinal Health director since

2009. Cox is chair of the Company’s Human Resources and Compensation Committee and the

Ad Hoc Committee. Upon information and belief, Cox is a citizen of Florida.

        35.     Defendant Calvin Darden (“Darden”) has served as a Cardinal Health director since

2005. Darden is a member of the Company’s Human Resources and Compensation Committee

and the Ad Hoc Committee the Company created in 2018 in repose to the opioid crisis. Upon

information and belief, Darden is a citizen of Georgia.

        36.     Defendant Bruce L. Downey (“Downey”) has served as a Cardinal Health director

since 2009.    Downey is a member of the Company’s Audit Committee, Nominating and

Governance Committee and chair of the Ad Hoc Committee. Upon information and belief,

Downey is a citizen of Virginia.




                                                9
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 10 of 52 PAGEID #: 10




       37.     Defendant Patricia A. Hemingway Hall (“Hall”) has served as a Cardinal Health

director since 2013. Hall is a chair of the Company’s Nominating and Governance Committee

and a member of the Company’s Human Resources and Compensation Committee.                  Upon

information and believe, Hall is a citizen of Texas.

       38.     Michael C. Kaufmann (“Kaufmann”) was appointed as CEO and a director of

Cardinal Health in January 2018. Kaufmann is a 28-year veteran of Cardinal Health, having served

in numerous high-ranking executive officer roles at the Company. From 2014 to December 2017,

he served as Chief Financial Officer, and from 2009 to 2014, he served as Chief Executive Officer

– Pharmaceutical Segment. Prior to that, Kaufmann held a range of other senior leadership roles

at Cardinal Health across operations, sales and finance, including in both the Pharmaceutical and

Medical segments and closely served under the leadership of former CEO George Barrett. Upon

information and believe, Kaufmann is a citizen of Ohio.

       39.     Defendant Gregory B. Kenny (“Kenny”) has served as a Cardinal Health director

since 2007. Kenny is Chairman of the Board and a member of the Company’s Nominating and

Governance Committee and the Ad Hoc Committee. Upon information and belief, Kenny is a

citizen of Ohio.

       40.     Nancy Killefer (“Killefer”) has served as a Cardinal Health director since 2015.

Killefer is a member of the Company’s Human Resources and Compensation Committee. Upon

information and belief, Killefer is a citizen of Washington DC.

       41.     Defendant J. Michael Losh (“Losh”) served as a Cardinal Health director from 1996

until he resigned from the Board in August 2009 and later rejoined the Board in 2018. Losh was

the Company’s Chief Financial Officer (“CFO”), on an interim basis, from July 2004 to May 2005.




                                                10
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 11 of 52 PAGEID #: 11




Losh is chair of the Company’s Audit Committee. Upon information and belief, Losh is a citizen

of Michigan.

       42.     Defendants Arnold, Cox, Darden, Downey, Hall, Johri, Kaufmann, Kenny, Killefer

and Losh collectively referred to as “Director Defendants” and together with Akhil Johri (“Johri”),

who was elected to the Board in February 2018, the “Board.”1

       43.     Defendants Arnold, Downey, Johri and Losh are collectively referred to as the

“Audit Committee Defendants.”

       44.     Defendant George S. Barrett (“Barrett”) served as chairman and chief executive

officer of Cardinal Health, Inc. from 2009-2017. He resigned in 2017 following a proxy contest

by the Teamsters seeking his ouster because of his failure to adequately respond to the opioid

crisis. Upon information and believe, Barrett is a citizen of Ohio.

       45.     Defendants Arnold, Barrett, Cox, Darden, Downey, Hall, Johri, Kaufmann, Kenny,

Killefer and Losh collectively referred to as “Director Defendants.”

                                    DEFENDANTS’ DUTIES

       46.     By reason of their positions as officers, directors, and fiduciaries of Cardinal Health

and because of their ability to control the business and corporate affairs of Cardinal Health and its

subsidiaries, Defendants owed Cardinal Health and its stockholders fiduciary obligations of good

faith, loyalty, and candor, and were and are required to use their utmost ability to control and

manage Cardinal Health in a fair, just, honest, and equitable manner. Defendants were and are

required to act in furtherance of the best interests of Cardinal Health and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each



   1
       Johri is not named as a defendant at this time because he was not a member of the board at
the time of any of the Company’s previous actions by and settlements with the DEA and other
government agencies.

                                                 11
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 12 of 52 PAGEID #: 12




director and officer of the Company owes to Cardinal Health and its stockholders the fiduciary

duty to exercise good faith and diligence in the administration of the affairs of the Company and

in the use and preservation of its property and assets, and the highest obligations of fair dealing.

       47.     Cardinal Health’s corporate documents (such as the Company’s Corporate

Governance Guidelines) also expressly detail the Board’s duties, including that the Board ensure

that the Company operates in a legal and ethically responsible matter.

       48.     Cardinal Health maintains, and the directors are obligated to follow, formal

Corporate Governance Guidelines. The Corporate Governance Guidelines are meant to ensure

that the Company operates in a legal and ethically responsible manner. As stated in the Corporate

Governance Guidelines:

       The Board serves as the representative and acts on behalf of all of the shareholders
       of Cardinal Health. In representing Cardinal Health’s shareholders, the basic
       responsibility of the Directors is to exercise their business judgment in good faith
       and to act in what they reasonably believe to be the best interests of the Company.

       49.     Under the Corporate Governance Guidelines, the Board is required to:

       Oversee management’s efforts to establish and maintain for the Company high
       standards of legal and ethical conduct in all of its businesses, including conformity
       with all applicable laws and regulations.

       50.     Under the Company’s Corporate Governance Guidelines, the Board has

responsibility for overseeing the business and affairs of the Company, including risk management.

       51.     The Company maintains Standards of Business Conduct (the “Code of Conduct”),

that “outline what is expected of every employee, officer and director of Cardinal Health.”

       52.     The Code of Conduct outlines the Company’s “values” claiming employees, officer

and directs “can be trusted to do the right thing.”




                                                 12
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 13 of 52 PAGEID #: 13




       53.     The Code of Conduct sets the first tenant as “1. Act with integrity and in compliance

with the law.” The Code explains that the Company’s “reputation as a leading healthcare company

depend on each of us making appropriate decisions everyday.”

       54.     The Board has several committees to monitor specific aspects of Cardinal Health’s

business. These committees have their own charters setting forth additional duties for their

respective members. For example, the charter of the Audit Committee provides that its members

have a special obligation to monitor the Company’s compliance with the law. The charter states

that the Audit Committee must:

       Review quarterly reports from the Chief Legal and Compliance Officer regarding
       the Company’s ethics and compliance program, including matters involving
       possible significant non-compliance with applicable legal requirements and the
       Company’s Standards of Business Conduct by employees of the Company and its
       subsidiary/foreign affiliated entities.

       Review periodic reports from the Chief Legal and Compliance Officer regarding
       the Company’s quality and regulatory compliance programs.

       Discuss with the Company’s internal counsel legal matters that may have a material
       impact on the financial statements or the Company’s compliance policies and
       internal controls.

       55.     The Board has ultimate responsibility for risk management, and has delegated to

the Audit Committee certain responsibilities. The Audit Committee engages in periodic

discussions with management concerning the process by which risk assessment and management

are undertaken.

       56.     Defendants, because of their positions of control and authority as directors and/or

officers of Cardinal Health, were able to and did, directly and/or indirectly, exercise control over

the wrongful acts complained of herein. Because of their advisory, executive, managerial, and

directorial positions with Cardinal Health, each of the Defendants had knowledge of the

misconduct described herein.

                                                13
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 14 of 52 PAGEID #: 14




       57.     To discharge their duties, the officers and directors of Cardinal Health were

required to exercise reasonable and prudent supervision over the management, policies, practices

and controls of the Company. By virtue of such duties, the officers and directors of Cardinal

Health were required to, among other things:

       a.      Exercise good faith to ensure that the affairs of the Company were conducted in an

               efficient, business-like manner so as to make it possible to provide the highest

               quality performance of their business;

       b.      Exercise good faith to ensure that the Company was operated in a diligent, honest

               and prudent manner and complied with all applicable federal and state laws, rules,

               regulations and requirements, and all contractual obligations, including acting only

               within the scope of its legal authority; and

       c.      When put on notice of problems with the Company’s business practices and

               operations, exercise good faith in taking appropriate action to correct the

               misconduct and prevent its recurrence.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       58.     Cardinal Health distributes pharmaceuticals, including controlled and non-

controlled prescription medications, to all 50 states in the United States. Cardinal Health is one of

three wholesale distributors that account for 90 percent of the entire wholesale drug market.

       59.     Cardinal Health’s distribution solutions segment is highly competitive in both price

and service. Price, quality of service, innovation and, in some cases, convenience to the customer

are generally the principal competitive elements in this segment.




                                                 14
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 15 of 52 PAGEID #: 15




       60.     The Company’s most recent 10-K filed with the SEC for fiscal year 2018 reported

revenue of $138.8 billion, a 5 percent increase from 2017 “due primarily to sales growth from

pharmaceutical distribution and specialty pharmaceutical customers.”

       61.     More recently, the Company announced its third quarter results for fiscal year 2019.

In the third quarter 2019 Cardinal Health’s revenues in the Pharmaceutical Segment increased by

6% from $28.7 billion for Q3 in 2018 to $31.4 billion in Q3 of 2019.

The Opioid Crisis

       62.     The United States is in the grips of the deadliest drug epidemic in its history and

Cardinal Health is one of the largest suppliers of the opioid drugs at the center of the epidemic.

It is estimated that the prescription opioid epidemic costs the United States more than $78.5 billion

annually, according to a study published in the October 2017 issue of Medical Care.

       63.     Opioids are drugs (such as morphine, oxycodone, and hydrocodone) formulated to

replicate the pain-educing properties of opium. For most of the 20th century, doctors reserved

opioids for severe, short-term pain, such as surgery, or for pain related to deadly diseases like

cancer. In the 1990s these drugs began to be prescribed for pain related to arthritis or back pain.

By 2016, more than 289 million annual prescriptions were written for opioids.

       64.     Since OxyContin (the branded name pharmaceutical for oxycodone a opioid

narcotic) was introduced in 1996, there have been nearly 218,000 overdose deaths related to

prescription opioids, according to the Centers for Disease Control and Prevention (“CDC”).

Between 2000 and 2015, the rate of opioid overdose deaths in the United States more than tripled.

       65.     During 2017, there were more than 72,000 overdose deaths in the United States,

including 49,068 that involved an opioid, according to a provisional CDC count. More than 130




                                                 15
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 16 of 52 PAGEID #: 16




people died every day from opioid-related drug overdoses in 2016 and 2017, according to the US

Department of Health & Human Services.

       66.     The New York Times reported that “[p]ublic health officials have called the current

opioid epidemic the worst drug crisis in American history, killing more than 33,000 people in

2015. Overdose deaths were nearly equal to the number of deaths from car crashes. In 2015, for

the first time, deaths from heroin alone surpassed gun homicides.”

       67.     Between 2007 and 2016, the most widely prescribed opioid was hydrocodone,

commonly known as Vicodin. In 2016, 6.2 billion hydrocodone pills were distributed nationwide.

The second most prevalent opioid was oxycodone, commonly known as Percocet. In 2016,

5 billion oxycodone tablets were distributed in the United States.

       68.     The International Narcotics Control Board reported that in 2015, Americans

represented about 99.7% of the world’s hydrocodone consumption.

       69.     Distributors of opioids, such as Cardinal Health, have played a large role in the

proliferation of the opioid crisis by failing to stop suspicious orders in compliance with the CSA

and other laws thereby allowing opioids to be dispensed to individuals that abuse them or sell them

to others to be abused.

       70.     In a 60 Minutes interview in October 2017, former DEA agent Joe Rannazzisi

described Cardinal Health’s industry as “out of control,” stating that “[w]hat they wanna do, is do

what they wanna do, and not worry about what the law is. And if they don’t follow the law in drug

supply, people die. That’s just it. People die.” He further explained that:

       JOE RANNAZZISI: The three largest distributors are Cardinal Health, McKesson,
       and AmerisourceBergen. They control probably 85 or 90 percent of the drugs going
       downstream.




                                                16
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 17 of 52 PAGEID #: 17




       [INTERVIEWER]: You know the implication of what you’re saying, that these big
       companies knew that they were pumping drugs into American communities that
       were killing people.

       JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
       they did.

       71.     Jim Deldhof, a 40-year DEA veteran said that the distributors such as Cardinal

Health never made the effort to “do the right thing. And there was no good faith effort. Greed

always trumped compliance. It did every time.” He further explained that “I can tell you with 100

percent accuracy that we were in there on multiple occasions trying to get them to change their

behavior. And they just flat out ignored us.”

       72.     Furthermore, in an effort to stave off investigations from the DEA, the

pharmaceutical industry simply lured the investigators away from government jobs with offers of

new jobs with big salaries. CBS news reported “Since the crackdown on the distributors began,

the pharmaceutical industry and law firms that represent them have hired at least 46 investigators,

attorneys and supervisors from the DEA, including 32 directly from the division that regulates the

drug industry.”

Cardinal Health’s Role in the Distribution of Opioids

       73.     Pharmaceutical manufacturers do not sell drugs directly to patients or pharmacies.

Instead, manufacturers sell their products to pharmaceutical wholesalers, which, in turn, sell drugs

to pharmacies, which, in turn, provide the drugs to patients. The diagram below is taken from a

June 2017 publication by the University of Southern California’s Leonard D. Schaeffer Center for

Health Policy & Economics and shows the overall structure of the market for non-specialty drugs

covered under private insurance and purchased in a retail setting:




                                                17
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 18 of 52 PAGEID #: 18




       74.    The table below, taken from the same study, identifies the key players and their

market share as of 2015:




                                             18
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 19 of 52 PAGEID #: 19




        75.    At all relevant times, and as demonstrated above, the wholesale pharmaceutical

segment of the market has been dominated by a group of three companies known as the “Big

Three”: Cardinal Health, AmerisourceBergen and McKesson.

        76.    Cardinal Health and its competitors utilize a delivery method to pharmacies called

“just-in-time” delivery. This means that most pharmacies obtain drug deliveries every day,

sometime multiple times a day, to allow the pharmacy to hold as little inventory as possible.

        77.    Because these deliveries are made on such a frequent basis, distributors know

exactly how many opioid prescripts and individual pills they are delivering to each pharmacy.

        78.    Because distributors, including Cardinal Health, are the closest link to pharmacies,

they are the uniquely situated to determine if a pharmacy is suspected of facilitating the diversion

of prescription opioid pills.

        79.    The Healthcare Distribution Alliance (“HDA”) (formerly known as Healthcare

Distribution Management Association), a trade association of pharmaceutical distributors to which

Cardinal Health belongs, has long taken the position that distributors such as Cardinal have a

responsibility to “prevent diversion of controlled prescription drugs” not only because they have

statutory and regulatory obligations do so, but “as responsible members of society.” The HDA

recognizes that Cardinal Health and the other distributors “are uniquely situated to perform due

diligence in order to help support the security of the controlled substances they deliver to their

customers” because they are at “the center of a sophisticated supply chain.”

        80.    Cardinal Health’s distribution centers are registered with the DEA, which means

those distribution centers are required to operate in accordance with the CSA.

        81.    The DEA is the agency primarily responsible for administering the CSA and the

regulations promulgated thereunder, and is responsible for investigating CSA violations.



                                                19
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 20 of 52 PAGEID #: 20




       82.      The regulations promulgated under the CSA include a requirement to design and

operate a system to detect and report “suspicious orders” for controlled substances that deviate

from the normal course and are suspected of being diverted into illicit markets. See 21 C.F.R.

§ 1301.74(b).

       83.      The CSA seeks to prevent the diversion of controlled substances by establishing a

closed system of distribution. As a distributor in that closed system, Cardinal Health is required

by the CSA to register with DEA to engage in the commercial distribution of certain controlled

substances for therapeutic use. 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100.

       84.      Rather than comply with the CSA, Cardinal Health sought to avoid the DEA’s

enforcement. Joe Rannazzisi told 60 Minutes that the attorneys at Cardinal Health went over his

head and called his bosses at the Justice Department. He also said that the drug industry used their

money and influence to pressure top lawyers at the DEA to take a softer approach.

       85.      The Company was incentivized to ship more opioids to their customers not only

because more sales meant more profits, but also because acquiring larger numbers of opioids from

wholesalers results in a lower per pill cost and a higher profit margin. The Board’s decided to put

profits over the lives of countless Americans and the long-term reputation of the Company.

       86.      Cardinal Health’s directors and executives knew that Cardinal Health was required

to comply with the CSA and other regulations.

       87.      At all relevant times, the Directors and Officers Defendants were aware that the

Company operated in a highly regulated environment. The Company’s Form 10-K for fiscal year

2011 warned:

       Our business is highly regulated in the United States at both the federal and state
       level and in foreign countries. Depending upon their specific business, our
       subsidiaries may be subject to regulation by government entities including:



                                                20
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 21 of 52 PAGEID #: 21




                the United States Food and Drug Administration (the “FDA”)
                the United States Drug Enforcement Administration (the “DEA”),
                the United States Nuclear Regulatory Commission (the “NRC”),
                the United States Department of Health and Human Services (“HHS”),
                United States Customs and Border Protection,
                state boards of pharmacy,
                state controlled substance agencies,
                state health departments, insurance departments or other comparable state
                 agencies, and
                foreign agencies that are comparable to those listed above.

       These regulatory agencies have a variety of civil, administrative and criminal
       sanctions at their disposal. They can require us to suspend distribution of products
       and controlled substances or initiate product recalls; they can seize products or
       impose significant criminal, civil and administrative sanctions; and they can seek
       injunctions to halt the manufacture and distribution of products.

       Distribution. The FDA, DEA and various state authorities regulate the marketing,
       purchase, storage and distribution of pharmaceutical and medical products and
       controlled substances under various state and federal statutes including the
       Prescription Drug Marketing Act of 1987. Wholesale distributors of controlled
       substances must hold valid DEA registrations and state-level licenses, meet various
       security and operating standards, and comply with the Federal Controlled
       Substances Act governing the sale, marketing, packaging, storage and distribution
       of controlled substances.


Similar language appears in each Form 10-K that Cardinal Health has filed since and each 10-K

is signed by every member of the Board.

       88.       Furthermore, Cardinal Health has acknowledged its responsibility to comply with

the law and stem the proliferation of opioids.         For example, Cardinal Health claims that:

“We challenge ourselves to best utilize our assets, expertise and influence to make our

communities stronger and our world more sustainable, while governing our activities as a good

corporate citizen in compliance with all regulatory requirements and with a belief that doing

‘the right thing’ serves everyone.”

       89.       Cardinal Health also claims to be an industry leader “in anti-diversion strategies to

help prevent opioids from being diverted for misuse or abuse” by “maintain[ing] a sophisticated,

                                                  21
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 22 of 52 PAGEID #: 22




state-of-the-art program to identify, block and report to regulators those orders of prescription

controlled medications that do not meet [its] strict criteria.”

       90.     Cardinal Health touts its funding for “Generation Rx,” which funds grants related to

prescription drug misuse

       91.     These assurances of the Company’s compliance with its legal obligations,

demonstrate that the Board knew their obligations under the law and claimed they were in

compliance with those obligations when in fact they were not.

Cardinal Health Has a History of Evading the Law, Being Caught, and Settling with the DEA

       92.     For nearly a decade, Defendants caused and permitted Cardinal Health to openly

violate and evade federal laws and regulations pertaining to its products and permitted excessive

sales of controlled substances without reporting the suspicious nature of the sales to the DEA.

       93.     Defendants’ bad acts were eventually noticed by the DEA.

       94.     As early as 2007 the Board was aware that the Company had failed to properly

address the distribution of opioids to its pharmaceutical customers. At least five members (Arnold,

Darden, Kaufmann, Kenny, and Losh) of the current ten-person Board were either Board members

or executive leadership positions at the time of the 2008 DEA Settlement.

       95.     The DEA issued three ISOs in 2007 in connection with three facilities that had been

distributing high amounts of opioids.

       96.     On November 28, 2007, the DEA issued an ISO to Cardinal Health in connection

with its distribution center in Auburn, Washington (the “Auburn Facility”), immediately

suspending the facility’s Certificate of Registration because its continued registration constituted

“an imminent danger to public health and safety.”

       97.     On December 5, 2007, the DEA issued an ISO to Cardinal Health regarding its drug

distribution facility located in Lakeland, Florida (the “Lakeland Facility”), immediately
                                                  22
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 23 of 52 PAGEID #: 23




suspending the facility’s Certificate of Registration because its “continued registration

constitute[d] an imminent danger to public health and safety.”

          98.    On December 7, 2007, the DEA issued an ISO to Cardinal Health because, from

January 2005 to August 2007, its distribution center in Swedesboro, New Jersey (the “Swedesboro

Facility”), “distributed over 4.5 million dosage units of combination hydrocodone products to

customers that it knew or should have known were diverting hydrocodone into other than

legitimate medical, scientific and industrial channels.”

          99.    In January 2008, the Company issued standard operating procedures (“SOPs”) to

allegedly evaluate retail customers for risks of diversion. The SOPs were revised in December

2008 to outline specific steps that employees should monitor.

          100.   Then on January 30, 2008, the DEA issued an Order to Show Cause as to why the

DEA should not revoke the Certificate of Registration assigned to the Company’s distribution

center in Stafford, Texas (the “Stafford Facility”).

          101.   The Board met on January 31, 2008. The Board was told that the Company was

taking swift action in response to a “flurry of actions from the DEA.”2 The Board received “a

seven-page chart listing the tasks to be completed, the progress thus far, and target completion

dates.”

          102.   The Board was provided with updates on the progress of the anti-diversion program

in February 2008, and at the May 7, 2008 Board meeting.

          103.   The anti-diversion plan, however, was flawed. It did not allow for information

sharing to storage, meaning that one Cardinal Health employee could learn a prescriber was not



   2
         As described below the Company created a Special Committee to consider stockholder
litigation demands. That Committee issued three reports. These facts were outlined in the Special
Committee reports as published on the Company’s website.

                                                 23
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 24 of 52 PAGEID #: 24




legitimate and therefore flag pharmacies that worked with that prescriber, but other employees

overseeing different pharmacies would have no way to know this information.

        104.   The Board was content to simply let management create a flawed “compliance

program” rather than asking tough questions and requiring real results.

        105.   The Board was also informed in May 2008 that the Ohio Board of Pharmacy opened

an investigation based on “allegations that the Company’s distribution center in Findlay, Ohio

made suspicious sales to a pharmacy in Dublin from December 2006 through March 2007.”

        106.   On August 5, 2008 the Audit Committee met. In advance of their meeting the

Company’s Chief Compliance Officer Report, Craig Morford, provided a report to the committee

regarding the implementation of the Company’s new anti-diversion procedures. Morford also

provided a report to the full Board in August 2008.

        107.   The Company entered into the 2008 DEA Settlement in September 2008, wherein

it agreed to “maintain a compliance program designed to detect and prevent diversion of controlled

substances as required under the CSA and applicable DEA regulations.” Cardinal Health also

agreed to pay a civil fine of $34 million, which, at the time, was the largest fine in United States

history associated with a DEA registration suspension. In fact, prior to this settlement the largest

monetary penalty paid for a violation of the CSA was $13.25 million paid by McKesson in April

2008.

        108.   The majority of the fine was attributed to conduct at the Lakeland Facility ($16

million). The remainder was apportioned among six other districts.

        109.   The Audit Committee was provided with updates in November 2008 and February

2009.




                                                24
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 25 of 52 PAGEID #: 25




       110.    In April 2009, SOPs were issued requiring review of the top-twenty-five retail

independent purchasers of commonly diverted drugs, to identify customers of concern and visit

such customers.

       111.    In advance of their May 2009 meeting, the Audit Committee was provided with

another update. During that update the Committee was informed that “on March 16, 2009, the

DEA notified the Company that it considered one of those distribution centers, the facility located

in Valencia, California, to be “unsatisfactory,” and that the Company met with the DEA to address

those concerns on March 19 and submitted a written response to the DEA on March 25.”

       112.    In June 2009, the SOPs were revised to redefine how to identify high and medium

risk customers.

       113.    The Audit Committee and the full Board received another update from Morford in

August 2009.

       114.    The SOPs were revised again in 2010.

       115.    In October 2010, “Morford provided the Audit Committee with an Annual Quality

and Regulatory Report, which included an overview of the then-current regulatory environment.

Morford noted that the DEA had increased its focus in ‘high risk’ states, including Florida.”

       116.    The full Board met in November 2010 and obtained a review of the Company’s

anti-diversion efforts from Morford.

       117.    On July 7, 2011, DEA representatives met with Cardinal Health representatives at

DEA headquarters. During that meeting the DEA discussed actions to address theft and loss

reporting and due diligence procedures to control against diversion with respect the Company’s

Auburn, Washington facility. The DEA also advised Cardinal Health at this meeting that it needed

to examine its Florida customers, including its retail chain customers.



                                                25
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 26 of 52 PAGEID #: 26




        118.    On July 26, 2011, Morford sent a memo to the full Board outlining the Company’s

key initiatives and accomplishments in fiscal year 2011. Interestingly the memo focused on the

Company’s ability to eliminate “false positives.” The memo notes the number of “legitimate

customers or orders flagged as suspicious” had decreased. Meaning, the Company was most

concerned with making sure it could sell to as many customers as possible and minimize any

reports of red flags.

        119.    The full Board was provided with an updated report in advance of the November

2011 board meeting on the status of the Company’s anti-diversion efforts. The update also stated

that the Company had reduced “the incidence of flagged events was reduced by 2,509, or 37%,

from fiscal year 2010 to 2011;” again demonstrating the Company’s focus on selling to as many

customers as possible rather than strictly ensuring these pills did not get into the wrong hands.

        120.    The update also informed the Board that “the DEA conducted twelve routine

cyclical inspections during fiscal years 2011 and 2012, which resulted in four “observations,” or

negative findings.” The Board therefore knew that over 30% of the inspections were negative.

        121.    While this was based on a small sample, it should have demonstrated the programs

that had been implemented were not working and as fiduciaries to the Company the Board should

have required action be taken to resolve the Company’s failures to comply with federal law and

regulations and its ultimate contribution to the opioid crisis. Instead, the Board was content to idly

listen to report after report and turn a blind eye to the problems in the system – problems that were

leading to the death of thousands of Americans.

        122.    On September 16, 2011, Mallinckrodt LLC, a manufacturer that sells oxycodone to

Cardinal Health for distribution, sent a letter to Cardinal Health alerting them to a list of

pharmacies that they should consider making on-site visits to evaluate suspicious orders.



                                                 26
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 27 of 52 PAGEID #: 27




        123.    Mallinckrodt met with Cardinal Health on September 30, 2011 to discuss Cardinal

Health’s distribution of Mallinckrodt’s products in Florida. During that meeting Mallinckrodt

stated that Cardinal needed to provide proof that it conducted visits to 40 facilities suspected of

suspicious orders within 60 days.

        124.    On October 18, 2011, the DEA executed Administrative Inspection Warrants

(“AIW”) at Cardinal Health Lakeland Facility’s top for retail pharmacy Florida customers of

oxycodone.

        125.    On October 26, 2011 the DEA executed a AIW at the Lakeland Facility.

On November 8, 2011, the DEA issued an administrative subpoena on Cardinal Health for

information on its sales of oxycodone and its compliance procedures.

        126.    As a result of the AIW and the administrative subpoena, the DEA determined there

was “a persistent failure to exercise due diligence to ensure that controlled substances were not

being diverted. DEA concluded that over a period of approximately 3 years, November 2008 to

December 2011, Cardinal’s anti-diversion controls were inadequate to meet their due diligence

responsibilities.”3

        127.    The DEA’s conclusions were based on:

        (i) exceedingly large increasing volume of shipments of oxycodone to its largest
        Florida retail customers, which volumes were supported by inadequate
        documentation; (ii) a low number of suspicious orders reported; (iii) a low number
        of on-site visits to these top retailers and no site visits to retail chain pharmacy
        customers; and (iv) evidence that Cardinal’s due diligence practices were
        inconsistent with both 2008 MOA and Cardinal’s own policies the purpose of
        which was to reduce diversion.




    3
        Declaration of Joseph Rannazzisi, a Deputy Assistant Administrator for the DEA’s Office
of Diversion Control (“Rannazzisi Decl.”) submitted in connection with Defendants’ Opposition
to Plaintiff’s Motion for Preliminary Injunction (the “Opposition Brief”) filed in Cardinal Health,
Inc. v. Holder, Case No. 1:12-cv-00185 (D.D.C.).
                                                27
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 28 of 52 PAGEID #: 28




Cardinal Health’s Board Recklessly Disregarded the Company’s Best Interests
and Agreed to a Second DEA Settlement

       128.    On February 2, 2012, the DEA issued a second ISO regarding the Lakeland Facility

that specifically noted “[d]espite the MOA, the specific guidance provided to Cardinal by DEA,

and despite the public information readily available regarding the oxycodone epidemic in Florida,

Cardinal has failed to maintain effective controls against the diversion of controlled substances

into other than legitimate medical, scientific, and industrial channels, in violation of 21 U.S.C.

§§ 823(b)(1) and (e)(1).”

       129.    The ISO alleged that from January 2008 through December 2011 the Company sold

excessive amounts of oxycodone to its top four retail pharmacy customers serviced by the

Lakeland Facility (the same facility that was the subject of the 2008 DEA Settlement): two CVS

stores, CVS/Pharmacy #00219 (“CVS 219”) and CVS/Pharmacy #05195 (“CVS 5195”), and two

independent retail pharmacies, Caremed Health Corporation (“Caremed”) and Gulf Coast

Pharmacy (“Gulf Coast”).

       130.    The DEA noted that Cardinal Health supplied more than 12 million dosage units

through the Lakeland Facility to only four area pharmacies, nearly fifty times as much oxycodone

as it shipped to the rest of Florida and an increase of 241% in two years, and from the same facility

that the Board was already fully aware was a problem. The DEA found that Cardinal Health’s

internal investigator warned Cardinal against selling opioids to these pharmacies but Cardinal

Health failed to notify the DEA or cut off its supply, instead it increased shipments to these

pharmacies.

       131.    The volume of shipments to these Florida facilities is staggering. During 2011 the

Lakeland Facility distributed over 3.1 million tablets of oxycodone to 6 pharmacies in Sanford,




                                                 28
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 29 of 52 PAGEID #: 29




Florida, which has a population of 53,570. The Lakeland Facility specifically supplied 3 million

of these tablets (96% of the Sanford distributions) to CVS219 and CVS 5195.

        132.    Within a mile of CVS219 (which received 1.8 million tablets of oxycodone form

Cardinal Health in 2011) is a Walgreens, a retail chain competitor of CVS. During 2011, this

Walgreens purchased 176,500 tablets of oxycodone.

        133.    The DEA determined that “from April 2009 to August 2011, Cardinal disregarded

the oxycodone thresholds for its top four retailers at least 44 times . . . sometimes by tens of

thousands. This unexplained disregard for its own thresholds suggests that Cardinal did not take

its own policies seriously.” Rannazzisi Decl.

        134.    The DEA also found that Cardinal Health inexplicably continuously approved

increased thresholds for oxycodone sales.

        135.    Between November 25, 2009 and November 24, 2010, for CVS219 Cardinal Health

“adjusted the threshold for oxycodone sales five times, allowing CVS[219]’s monthly allowance

of dosage units to increase from 112,000 per month to 319,000 per month.”

        136.    And “[b]etween August 11, 2010 and November 24, 2010, Cardinal adjusted the

threshold for oxycodone sales four times, allowing CVS[5195]’s monthly allowance of dosage

units to increase from 27,000 to 177,700.” Id.

        137.    In addition, “[d]espite the high volume of oxycodone and exponentially increasing

sales, Cardinal investigators never visited CVS219 [nor did they] . . . conduct[] an official site visit

of CVS5195. . . The only visit that Cardinal made to CVS5185 was to take a picture of the exterior

on a Sunday afternoon.” Carter Decl.

        138.    In addition, on average 50% of the sales at these two CVS locations were in cash,

a major red flag for potential diversion. Id.



                                                  29
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 30 of 52 PAGEID #: 30




       139.    The DEA also found that the volume of oxycodone distributed to the Gulf Coast

pharmacy exponentially exceeded sales to other pharmaceuticals. “Between January 1, 2008 and

September 30, 2011, Cardinal sold Gulf Coast Pharmacy, its second largest customer,

approximately 3.4 million dosage units of oxycodone, for an average of 96,644 units per month

during this time period.” Carter Decl. The annual increases of oxycodone at Gulf Coast were

excessive: between 2008 and 2009 the monthly oxycodone distribution increased by 549% from

32,820 to 213,100; between 2009 and 2010 the monthly oxycodone distribution increased by 404%

from 213,100 to 1,073,540; and in 2011 Gulf Coast purchased over 2,063,100 dosage units. Id.

       140.    “Between April 13, 2009 and May 29, 2010, Cardinal adjusted the threshold for

oxycodone sales [to Gulf Coast] eleven (11) times.” Carter Decl.

       141.    The sales to Caremed were similarly suspicious. “Between January 1, 2008 and

September 30, 2011, Cardinal sold Caremed. . .approximately 2.1 million dosage units of

oxycodone, for an average of approximately 59,264 dosage units per month during this time

period.” Carter Decl. As of September 21, 2011, 40% of those sales were paid in cash. Id.

       142.    Cardinal Health similarly continued to raise its threshold – 9 times between April

14, 2010 and May 26, 2011 – rather than cut off these suspicious sales. Carter Decl. The net

increase was by 609% from 26,000 dosage units to 158,300 dosage units. Id.

       143.    The Company’s decision to increase its thresholds as a way to avoid reporting

suspicious purchases to the DEA evidences that the “compliance program” Cardinal Health put in

place was flawed. The Board, having responsibility to oversee compliance with the 2008 DEA

Settlement and the CSA, knew or should have known that the Company’s employees were

changing the thresholds to ensure sales could rise while trying to skirt their obligation under the

law. The Board ignored its duty to ensure the program put in place was effective.



                                                30
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 31 of 52 PAGEID #: 31




       144.    Between the 2008 DEA Settlement and the 2012 ISO, the DEA conducted 19

scheduled investigations that resulted in two letters of Admonition, two additional investigations

for failure to report suspicious orders and one investigation for shipping to a registrant other than

the one that ordered the controlled substances. As a result, the 2012 ISO should have come as no

surprise to the Board.

       145.    Nonetheless, the Company initiated legal action. The day after the 2012 ISO was

issued, February 3, 2012, Cardinal Health filed a lawsuit against the DEA, then-Attorney General

Eric Holder, then-DEA Administrator Michele M. Leonhart and the Department of Justice seeking

to restrain the DEA from taking action against the Company. A lawsuit against such high-ranking

government officials would likely have required Board authorization.

       146.    While a Temporary Restraining Order was ordered by the court that same day, it

was short lived. The Company moved for a preliminary injunction on February 6, 2012, which

was successfully opposed by the government. On February 29, 2012, the court denied Cardinal

Health’s motion for preliminary injunction and dissolved the temporary restraining order it had

entered on February 3, 2012.

       147.    The Company revised its SOPs in April 2012 and June 2012. However, there is no

evidence that the Board sought to ensure these revisions would allow for information sharing and

storage, or that they questioned how the program would actually ensure opioids were not

distributed to the wrong people. Rather, as revues increased they were again content to keep their

head in the sand.

       148.    The Board knew that prior to the 2012 ISO Cardinal Health was “operating under

the [incorrect] impression that if the Company performed its diligence on customers, it could rely




                                                 31
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 32 of 52 PAGEID #: 32




on the pharmacist’s expertise and judgment in analyzing customers and orders.” Therefore, the

Company was not looking at large volume orders as being suspicious.

        149.    However, the Board knew that relying on a pharmacists’ expertise was

impermissible under the law. On September 27, 2006 the DEA sent a letter to Cardinal Health’s

Lakeland Facility cautioning “a distributor may not simply rely on the fact that the person placing

the suspicious order is a DEA registrant and turn a blind eye to the suspicious circumstances.

[Rather] the distributor . . . [must] exercise due care in confirming the legitimacy of all orders prior

to filing.” These cautionary statements were simply ignored.

        150.    On February 21, 2012, The Wall Street Journal reported that “[t]he federal

government alleges Cardinal Health Inc. and CVS Caremark Corp. were aware of high-volume

orders of prescription painkiller oxycodone shipped to two pharmacies in Florida, in a closely

watched case probing how much responsibility companies bear for a growing drug-abuse

problem.” The story went on to explain that “[t]he DEA moved earlier this month to revoke

controlled-medication licenses at one Cardinal distribution facility and four pharmacies –

including two Sanford, Fla., stores owned by drugstore chain CVS. Two other, independent

pharmacies in Sanford that came under scrutiny in the same case voluntarily surrendered their

controlled-substance licenses.” They then explained that “[t]he case involving Cardinal and CVS

is the latest example of the DEA’s strategy of targeting large corporations in its efforts to tame the

nation’s prescription drug-abuse problem.”

        151.    On May 15, 2012, Cardinal Health entered into the 2012 DEA Administrative

Settlement wherein Cardinal Health again agreed to improve its anti-diversion procedures.

In connection with the 2012 DEA Administrative Settlement the Company admitted it had failed




                                                  32
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 33 of 52 PAGEID #: 33




to maintain internal controls, detect and report suspicious activity and had failed to adhere to the

provisions set forth in the 2008 DEA Settlement.

       152.    In 2012, the West Virginal attorney general sued Cardinal Health for negligently

and recklessly distributing more than 241 million prescription opioids over a six-year period to a

state with a population of 1.8 million people. Notably, the West Virginia suit alleged that Cardinal

Health distributed more than 309,000 prescription opioid doses to a town in West Virginia that

had a population of just 211 people – this amounts to 1,464 doses per person (including children).

       153.    In 2012, the Board included four members who were on the Board or high-ranking

executive officers at the time of the failures that led to the 2008 DEA Settlement, and who were

well aware of the Company’s obligations under that Settlement Agreement. The current ten-

member Board includes six Board members (Arnold, Cox, Darden, Downey, Kenny, and

Kaufmann) who were on the Board or were in executive leadership positions at the time of the

2012 DEA Settlement and well aware of the Company’s repeat history of failing to comply with

the CSA and its failure to comply with the terms of the 2008 DEA Settlement Agreement.

       154.    It is evident that the Director Defendants enabled and created an environment in

which Cardinal Health continued to place profit over public safety. Despite all of Cardinal Health’s

misrepresentations and misstatements that it has changed its internal controls to address the opioid

crisis and prevent diversion and reporting of opioids, the DEA determined that Cardinal Health

has not improved its controls and has not shifted its focus to placing safety of consumers and the

people of the United States above its own short-term profit. Instead, the Board allowed Cardinal

Health to repeat violations of the CSA, breach Cardinal Health’s 2008 Settlement Agreement with

the DEA and ignore its own internal policies for reporting and distributing dangerous

pharmaceuticals.    The Company’s and the Board’s failure to address the CSA violations has



                                                33
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 34 of 52 PAGEID #: 34




resulted in numerous lawsuits that will cause the Company significant harm, including:

(i) significant legal fees relating to civil litigation, congressional investigations, as well as dealing

with regulatory investigation; (ii) increased compliance costs related to establishing required

internal controls and corporate governance; (iii) compensation paid or that will be paid to States,

cities and counties, for the harm inflicted upon them by Defendants’ misconduct; (iv) substantial

regulatory fines; and (v) reputational harm.

        155.    As such, Plaintiff was left with no choice but to bring this derivative action, on

behalf of Cardinal Health to remedy the Defendants’ misconduct and to place the Company’s long-

term success ahead of short-term and myopic profiteering. Unless this Court acts to change the

culture of Cardinal Health, more senseless deaths will continue to cause substantial financial and

reputational harm to Cardinal Health.

        156.    In 2012, the Board established a Special Committee to review allegations in

connection with a stockholder demand. The Special Committee was composed of just two

members, Clayton M. Jones and David P. King, two former directors who joined the Cardinal

Health Board in 2012 and 2011 respectively and both chose not to stand for re-election in 2018.

The Special Committee determined that the Company had robust systems in place and no action

was needed. However, the Company continued to find itself in violation of state and federal laws.

        157.    The Special Committee issued an Investigation Report in April 2013 (the “April

2013 Report”) and then generated Supplemental Reports in February 2014 (the February 2014

Report”) and October 2014 (the “October 2014 Report”).

        158.    The April 2013 report stated that the Special Committee had interviewed only two

Board Members, John Finn (who chose not to stand for re-election in 2014) and Glenn Britt (who

died in June 2014).



                                                   34
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 35 of 52 PAGEID #: 35




       159.    Notably, the Special Committee found that “the Board was fully informed of the

implementation of the anti-diversion measures, and received regular and detailed progress reports

along the way.” It also found that the “Company set a strong tone that anti-diversion was the

responsibility of every employee.” However, it appears the Audit Committee was only updated

quarterly and the full Board updated less frequently about this issue of crucial importance to the

Company (and the nation). The Board cannot now claim ignorance to the numerous acts that have

occurred following the Special Committee’s reports simply because it chose to get infrequent

reports when it knew it had a stated duty to be fully informed about anti-diversion procedures.

       160.    The April 2013 Report dedicated 5-pages to explaining the Board’s oversight and

knowledge of the Company’s handling of the opioid distribution to pharmacies. Specifically, the

Special Committee stated that the “Board and Audit Committee received regular and extensive

updates regarding the anti-diversion system. . . The Board was also provided with updates as part

of the Company’s Enterprise Risk Management system, which informs the Board about risks the

Company is facing, including enforcement actions and compliance issues.”

       161.    Interestingly, the April 2013 Report makes no mention whatsoever of the suit filed

by the West Virginia attorney general in 2012.

       162.    Unsurprisingly, the April 2013 Report found that the Company should not bring

litigation against current and former Board member for breach of fiduciary duty. The Board

adopted the recommendations of the April 2013 Report in May 2013.

       163.    In September 2013, the Special Committee reconvened to address a second

stockholder demand made on the Board. The Special Committee issued the February 2014 Report

in response to this demand.




                                                 35
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 36 of 52 PAGEID #: 36




           164.   The second stockholder demand sought in part that the Company investigate what

information was provided to the Board in connection with a December 2006 Settlement reached

with the New York attorney general. The February 2014 Report the Special Committee concluded

that “Board was informed of the terms of the settlement, as set forth in an Assurance of

Discontinuance (the ‘AOD’), and received regular updates on the policies and procedures that were

required under the AOD. Indeed, the AOD required the Company to report to the Audit Committee

semi-annually and in writing regarding the Company’s compliance with the AOD.” The Special

Committee concluded that because the statute of limitations would have run on this and the NY

attorney general had not issued any violations of the AOD there was no reason to investigate this

further.

           165.   In addition, the second stockholder demand requested the Board investigate the

allegations in the 2012 West Virginia lawsuit. According to the February 2014 Report the Board

met on June 27, 2012 wherein it was informed of the West Virginia lawsuit that alleged that “the

Company failed to prevent the diversion of controlled substances and to properly report suspicious

orders to the West Virginia Board of Pharmacy,” The Special Committee concluded that those

allegations relied on allegations in the 2012 DEA ISO and therefore there was no basis to

investigate this matter further.

           166.   In connection with its investigation of the second stockholder demand the Special

Committee relied on its counsel to conduct an investigation of document and interview of Board

members including Dick Notebaert (who retired from the Board in 2015), Kenny, and Downey.

           167.   The Special Committee concluded that the Company should not initiate litigation

against the Board in January 2014 and the Board adopted the Special Committee’s

recommendation in February 2014.



                                                 36
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 37 of 52 PAGEID #: 37




       168.      In May 2014, the Board received a third stockholder demand. The Special

Committee reconvened to investigate this demand. The Special Committee issued a supplemental

report in October 2014 that again concluded that the Company should not pursue litigation against

the Board. The Special Committee found that the third stockholder demand was “nearly identical”

to the second stockholder demand “and relies on the exact same allegations and issues asserted in

that demand, and [the third stockholder] is represented by the same counsel as [the second

stockholder].”

       169.      The October 2014 Report confirmed that “[s]ince the filing of the West Virginia

Action in 2012, the Board and Audit Committee continue to receive regular updates on the status

of the lawsuit.” The Special Committee found that in connection with the West Virginia Action:

       [t]he allegations contained in the original and amended complaints were the subject
       of the Committee’s previous investigations and the Original and Supplemental
       Reports, and the conclusions of those reports apply with equal force to the original
       and amended complaints. Because the West Virginia Action is still pending, the
       implications of its outcome for the Company are still unknown. However, as with
       the open issue of possible civil payments by the Company to the federal authorities,
       further allegations made in or the ultimate resolution of the West Virginia Action
       would not change the Committee’s conclusions. The Committee’s prior demand
       investigations have thoroughly probed the directors’ knowledge and conduct
       regarding the Company’s distribution of controlled substances in general, not
       excluding the Company’s activities in West Virginia. The Committee’s
       determination that there is no sound basis for finding liability on the part of the
       Director Defendants is independent of and would not be influenced by whether the
       state of West Virginia ultimately obtains any relief from the Company.

       170.      In December 2016, Cardinal Health entered into a monetary settlement with the

DEA in connection with the 2012 claims that Cardinal Health breached its prior settlement

agreements (the “2016 DEA Monetary Settlement”). Specifically, the DEA charged Cardinal

Health with failing to report suspicious orders across Washington, Maryland, New York and

Florida (including the Lakeland Facility). The DEA alleged that Cardinal Health’s own

investigator warned Cardinal Health against selling opioids to a particular pharmacy in Wisconsin

                                                37
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 38 of 52 PAGEID #: 38




that was suspected of opioid diversion but Cardinal Health did nothing to notify the DEA or cut

off the supply of drugs to the suspect pharmacy. Instead, Cardinal Health increased opioid

shipments to the pharmacy to almost 2,000,000 doses of oxycodone in one year, while other

comparable pharmacies were receiving approximately 69,000 doses per year.

       171.    In the settlement agreement, Cardinal Health again admitted, accepted and

acknowledged that it had violated the Controlled Substances Act between January 1, 2009 and

May 14, 2012 by failing to: (a) “timely identify suspicious orders of controlled substances and

inform the DEA of those orders, as required by 21 C.F.R. §1301.74(b)”; (b) “maintain effective

controls against diversion of particular controlled substances into other than legitimate medical,

scientific, and industrial channels, as required by 21 C.F.R. §1301.74, including the failure to make

records and reports required by the CSA or DEA’s regulations for which a penalty may be imposed

under 21 U.S.C. §842(a)(5)”; and (c) “execute, fill, cancel, correct, file with the DEA, and

otherwise handle DEA Form 222 order forms and their electronic equivalent for Schedule II

controlled substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part 1305.”

       172.    Cardinal Health paid $44 million to settle the 2016 DEA Monetary Settlement.

       173.    In January 2017, the Company settled the West Virginia lawsuit for $20 million,

the largest pharmaceutical settlement in West Virginia’s history (the “West Virginia Settlement”).

       174.    A majority of the Defendants were members of the Cardinal Health Board at the

time of the 2012 DEA Administrative Settlement, the 2016 DEA Monetary Settlement and the

West Virginia Settlement.

       175.    In addition, while it may appear that Cardinal Health was doing more to prevent

diversion because it had not been issued as many ISOs by the DEA, that is not the case.




                                                 38
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 39 of 52 PAGEID #: 39




       176.    Rather, the slow down in DEA actions was directly connected to the Company’s

effort to silence the DEA.

       177.    In 2013, the pharmaceutical industry, including trade groups of which Cardinal

Health was a member, sought to stop these DEA violations by seeking a change to the law that

would strip the DEA of its ability to stop the proliferation of opioids.

       178.    By touting the proposal as a way to ensure that patients who needed pain

medications could get them, Cardinal Health and others got a bill introduced in congress that would

effectively slow if not halt the DEAs ability to take action.

       179.    CBS reported that $106 million was spent on lobbying efforts to have this bill

passed – while it is unknown what portion of that was contributed by Cardinal Health or on behalf

of Cardinal Health, given this sum the Board knew or should have known this lobbing effort was

underway.

       180.    The bill was drafted by a former-DEA agent who left the DEA for a large salary

working for a law firm lobbying on behalf of pharmaceutical companies. Having intimate

knowledge of the DEA allowed him to create legislation that would cripple the DEAs ability to

enforce the CSA.

       181.    Eric Holder, the attorney general at the time the bill was being considered, warned

the new law would undermine law enforcement efforts to “prevent communities and families from

falling prey to dangerous drugs.”

       182.    And CBS reported that a Justice Department memo confirmed that the legislation

Cardinal Health and its competitors lobbied to have enacted “could actually result in increased

diversion, abuse, and public health and safety consequences.”




                                                 39
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 40 of 52 PAGEID #: 40




       183.    The bill ultimately became law and the DEA lost much of its ability to enforce the

CSA.

The Board Continued to Choose Profits Over Saving Lives

       184.    Throughout 2017, numerous cities, counties, and states brought claims against

Cardinal Health and others that alleged improper marketing of and inappropriate distribution of

various prescription opiate medications into cities, states and towns across the country.

In December 12, 2017, 63 cases were consolidated by the Judicial Panel on Multidistrict Litigation

and transferred to the Northern District of Ohio. The consolidated action is captioned, In re:

National Prescription Opiate Litigation, MDL No. 2804 (the “MDL”).

       185.    In addition, numerous cases have been filed by Attorneys General across the

country in state court. Judge Dan A. Polster, the judge presiding over the MDL, has invited these

Attorneys General to participate in settlement discussions along with the cases consolidated before

him in federal court.

       186.    The federal court has set an aggressive schedule for the MDL. It has divided the

cases into tracks with the first track scheduled for October 21, 2019. Cardinal Health is a defendant

in the track one cases.

       187.    The Third Amended Complaint in the MDL alleges that Cardinal Health (and other

distributors) had a duty to maintain effective controls to prevent diversion of opioids and failed to

maintain adequate controls. The MDL action alleges a continuing wrong and seeks actual and

punitive damages.

       188.    The Third Amended Complaint in the MDL alleges that the defendants, including

Cardinal Health, “have not changed their ways or corrected their past misconduct but instead are

continuing to fuel the crisis.” Specifically, Cardinal Health is being accused of violating RICO,



                                                 40
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 41 of 52 PAGEID #: 41




state corruptive practices action, public nuisance, negligence, injury through criminal acts, unjust

enrichment and civil conspiracy.

       189.    The MDL Third Amended Complaint notes that “Within the next hour, six

Americans will die from opioid overdoses; two babies will be born dependent on opioids and begin

to go through withdrawal; and drug manufacturers will earn over $2.7 million from the sale of

opioids.”

       190.    On August 14, 2018, the New York attorney general filed a lawsuit against Purdue

Pharmaceuticals and related entities. On March 28, 2019, the complaint was amended to add in

additional facts and defendants, including Cardinal Health (the “New York Action”).

       191.    The New York Action alleges that Cardinal Health’s SOPs were “fundamentally

flawed.” And that Cardinal Health “routinely released orders in excess of a customer’s threshold.”

The flaws in the system included that the system did not allow for the storage or sharing of

information about suspicious customers or prescribers.

       192.    For example, a Cardinal Health employee had flagged a prescriber, Dr. Dante

Cubangbang, as suspicious. However, because there was no information sharing in the Cardinal

Health system, Cardinal Health continued to supply other pharmacies that had Dr. Cubangbang as

a top prescriber until just months before Dr. Cubangbang was arrested in 2018 on opioid related

charges.

       193.    Notably, the New York Action alleges that even when a customer was flagged as

suspicious, the orders were filled before any investigation could occur. Also, Cardinal Health

allegedly routinely filled orders in excess of what amounts had been set as acceptable as recently

as 2017.




                                                41
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 42 of 52 PAGEID #: 42




       194.    The New York Action alleged that between 2012 and 2017, Cardinal Health

reported 12 or more suspicious related opioid ordered in a year for 195 pharmacies in New York

– however, Cardinal continued to ship to these pharmacies for more than three years and as of

2018 was still sipping opioids to 149, or 76%, of these pharmacies. Also, as of 2018, 85% of these

flagged pharmacies had filled prescriptions from at least one prescriber that was indicted or

convicted on opioid related charges. Five of these pharmacies had over 50 opioid suspicious orders

for three consecutive years, as reported by Cardinal Health to either the DEA or the New York

State Department of Health, but the Company did nothing to stop shipments to these facilities.

       195.    In addition, the New York Action alleges that Cardinal Health ignored suspicious

activity that was reported by other distributors at pharmacies throughout New York.

       196.    On May 8, 2018, Cardinal Health’s then former CEO and Executive Chairman,

George S. Barrett, testified before the United States House of Representatives Committee on

Energy and Commerce, Subcommittee on Oversight and Investigations. During his testimony

Barrett told the Committee “With the benefit of hindsight, I wish we had moved faster and asked

a different set of questions. I am deeply sorry we did not.”

       197.    Of course, there is no reason he needed hindsight. The Board had been presented

with evidence over the past decade that it was over-supplying opioids to pharmacies nationwide

as evidenced by multiple DEA Settlements and other litigation. They simply chose to ignore the

facts in front of them and shield themselves from blame by purporting to have creating a

comprehensive anti-diversion program.

Stockholders Took Action But the Company is Still Suffering Harm

       198.    The International Brotherhood of Teamsters set forth a proposal for to be voted on

at the Company’s 2017 Annual Meeting that called for the Board to establish an independent



                                                42
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 43 of 52 PAGEID #: 43




chairperson and asked stockholders to vote to remove the Company’s CEO. Two days before the

vote, then CEO George Barrett announced his resignation and the Company announced it would

be seating an independent chair of the Board.

       199.    A coalition of institutional investors filed a stockholder resolution in connection

with the Company’s 2018 proxy. Mercy Investment Services filed the resolution along with nine

additional members of the Interfaith Center on Corporate Responsibility and the Connecticut State

Treasurer and Comptroller of New York State. The resolution was part of a broader campaign led

by Investors for Opioid Accountability (“IOA”), a diverse coalition of investors including 46 faith-

based, state and city funds, asset managers and labor funds with over $2.2 trillion in assets who

are concerned with the significant legal, reputational and financial risks the opioid crisis poses for

distributors and manufacturers.

       200.    On August 2, 2018, the coalition announced it had withdrawn its resolution and

reached a settlement with the Company. As part of the settlement, the Company agreed to provide

investors with reports of two board level investigations into allegations of oversight failures related

to opioid distribution and to create an Ad Hoc Committee of independent directors of the Board to

assist the Board in its oversight of opioid issues. The Company’s website explains that the Ad

Hoc Committee is

       responsible for assisting the Board in its duty to engage with senior management
       and to oversee our response to the nationwide problem of prescription opioid abuse
       by (1) engaging with executives and management regarding our response to the
       nationwide problem of prescription opioid abuse, and (2) providing advice, regular
       reports, and recommendations to the Board in connection with those issues.

       201.    While these stockholder initiatives have taken steps to improve the Board’s

response to the current opioid crisis the Board had sought to ignore, these steps do not hold the

Board financially accountable for the exorbitant costs borne on the Company as a result of



                                                  43
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 44 of 52 PAGEID #: 44




defending the over 1,000 lawsuits where they are named as a defendant nor do they compensate

the Company for the millions or billions of dollars it will ultimately be forced to pay to plaintiffs

in these lawsuits, as well as reputational harm endured by Cardinal Health. Furthermore, these

steps do not require the Board to oversee an effective anti-diversion program.

The Board Caused Damage to the Company

       202.    The opioid crisis and the Defendants’ misconduct in overseeing Cardinal Health’s

role in the opioid crisis has cost and will continue to cost Cardinal Health and its stockholders

hundreds of millions of dollars in liability, legal, expert, public relations, investigation expenses,

fines, penalties, lost revenue, overtime, lobbying, consulting fees and other related expenses.

The misconduct of the Defendants already forced Cardinal Health to pay two record setting

penalties for violations associated with the opioid crisis. After entering into the 2008 DEA

Settlement with obligations to pay penalties and implements controls and processes to limit

Cardinal Health’s opioid dumping practices, the misconduct continued unabated.

       203.    Defendants allowed the Cardinal Health Distribution Centers to distribute

controlled substances to pharmacies even though Defendants knew or should have known that the

pharmacists practicing within those pharmacies had failed to fulfill their corresponding

responsibility to ensure that controlled substances were dispensed pursuant to prescriptions issued

for legitimate medical purposes by practitioners acting in the usual course of their professional

practice. This was a pattern that was repeated on Defendants’ watch and should have been

prevented by the Company’s internal controls put in place in connection with the 2008

Agreements.

       204.    Thus, as a result of Defendants’ actions, the Company has suffered damages.

These damages include (but are not limited to) $64 million in fines and damages paid to the DEA



                                                 44
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 45 of 52 PAGEID #: 45




and West Virginia, lost revenues that will occur as a result of the suspension of sales, reputational

harm, and costs incurred as a result of the DEA and attorneys general and MDL litigations and

investigations.

                        DEMAND ON THE BOARD WOULD BE FUTILE

       205.       Plaintiff brings this action derivatively in the right and for the benefit of Cardinal

Health to redress the breaches of fiduciary duty and other violations of law by Defendants.

       206.       Plaintiff will adequately and fairly represent the interests of Cardinal Health and its

stockholders in enforcing and prosecuting this type of action.

       207.       A majority of the current Board (seven out of ten members), are unable to

independently assess demand.

       208.       Seven out of ten of the Director Defendants (Arnold, Cox, Darden, Downey,

Kaufmann, Kenny and Losh) were on the Board, or in the case of Kaufmann a high ranking officer,

at the time of the 2012 DEA Administrative Settlement, the West Virginia Settlement, the 2016

DEA Financial Settlement and/or the 2008 DEA Settlements. Plaintiff has not made any demand

on the present Board to institute this action because such a demand would be a futile, wasteful and

useless act because Defendants would have been “interested” in (and therefore conflicted from and

unable to fairly consider) a demand because they face a substantial likelihood of liability for their

role in Cardinal Health’s improper misconduct.

       209.       The Company’s own Special Committee reports admit that the Board was

responsible for oversight as a result of the Company’s response to the opioid crisis. Thus, these

Director Defendants understood their role yet failed to probe management about the systems to be

put in place to ensure that opioids were not distributed to the wrong persons, instead focusing on

making sure there were not “false” reports of those who are not valid customers. It is clear that



                                                    45
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 46 of 52 PAGEID #: 46




these Director Defendants were focused on profits as opposed to the long term health of the

Company or the clients it serves.

        210.    Defendants (a majority of the Board) served as directors of the Company during

some or all of the wrongdoing alleged herein, and each of the Defendants knew of the wrongdoing

but failed to act in the face of a known duty to act. For these reasons, each Defendant faces a

substantial likelihood of liability for their participation in the illicit acts. The sustained failure of

the Board to ensure effective corporate governance and ensure compliance with the law can only

have been a result of the Defendants’ knowing breach or reckless disregard for their fiduciary

duties. Despite being aware of the Company’s prior misconduct concerning improperly reporting

suspicious orders of controlled substances to the DEA and failing to stop the unlawful flow of

opioids into states across the nation, the Defendants took inadequate steps in an effort to prevent

or remedy the situation, and that failure to take any action resulted in substantial corporate losses.

For these reasons, the Defendants’ decision to not act was not made in good faith and was contrary

to the best interests of the Company.

        211.    Defendants’ conduct resulted in the Company suffering $64 million in fines.

This was in violation of, among other things, these Defendants’ fiduciary duties of good faith and

loyalty, as well as Cardinal Health’s own Code of Conduct, Corporate Governance Guidelines and

Audit Committee Charter. Thus, Defendants (a majority of the Board) each face a substantial

likelihood of personal liability for their acts in connection with these actions, rendering a demand

upon them futile.

        212.    Kaufmann is the current CEO of Cardinal Health, and in that capacity, he receives

substantial monetary compensation and other benefits. Furthermore, Kaufmann has been with

Cardinal Health for 28 years and in high-ranking executive positions at the time of the bad conduct



                                                   46
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 47 of 52 PAGEID #: 47




alleged herein. Cardinal Health admits in its filings with the SEC that Kaufmann is not

independent. Kaufmann worked closely with and followed in the footsteps of Cardinal Health’s

former CEO, Barrett, who was at the helm of the Company at the time of the wrongdoing alleged

herein. Thus, Kauffman also is unable to independently assess demand as to the allegation against

Barrett. Kaufmann thus lacks independence, rendering him incapable of impartially considering

a stockholder demand to commence and vigorously prosecute this action.

       213.    The Audit Committee Defendants are further conflicted from considering demand

because they each face a substantial likelihood of liability as a result of their conduct on the Audit

Committee. The Audit Committee’s charter imposes specific duties on members of this committee

to ensure compliance with laws, regulations and internal policies. The Audit Committee

Defendants violated their fiduciary duties to act in good faith to address the violations of law

complained of herein.

       214.    A majority of the Board face a substantial likelihood of personal liability because

they deliberately disregarded red flags of improper distribution and reporting practices eventually

resulting in the 2012 DEA Administrative Settlement, the West Virginia Settlement, the 2016 DEA

Monetary Settlement and the MDL and New York Actions. Each of the Directors deliberately or

recklessly disregarded the Company’s misconduct since at least 2012, when Cardinal Health

entered into the 2012 Agreements and purported to implement safeguards to prevent the violations

of the CSA described herein.

       215.    As alleged herein and based on the duties imposed pursuant to the Company’s

Corporate Governance Guidelines, Ohio law, and the obligations set forth in Cardinal Health’s

Code of Conduct, the Defendants were aware of indicators and warnings that necessarily informed

them of the CSA violations taking place within the Company.



                                                 47
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 48 of 52 PAGEID #: 48




       216.    Given these duties placed on the directors of the Board, to the extent any of the

Defendants did not have actual knowledge of the repeated violations of the drug distribution and

reporting laws taking place within Cardinal Health, such lack of knowledge could only be the

product of willful disregard or recklessness that constitutes bad faith of their duties.

                                             COUNT I

                               BREACH OF FIDUCIARY DUTY

       217.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       218.    Defendants all owed and owe fiduciary duties to Cardinal Health and its

stockholders. By reason of their fiduciary relationships, Defendants specifically owed and owe

Cardinal Health the highest obligation of good faith and loyalty in the administration of the affairs

of Cardinal Health, including assuring that Cardinal Health complied with federal laws governing,

among other things, the distribution or diversion of particular controlled substances and reporting

of suspicious orders of controlled substances. The Board also had specific fiduciary duties as

defined by the Company’s corporate governance documents and principles that, had they been

discharged in accordance with the Board’s obligations, would have prevented the misconduct and

consequent harm to Cardinal Health alleged herein.

       219.    Defendants also had a duty to develop and implement an effective anti-diversion

program, which Cardinal Health agreed to put in place in connection with the 2007 Agreements

with the DEA to ensure that the Company complied with federal law in reporting suspicious orders

of controlled substances.




                                                  48
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 49 of 52 PAGEID #: 49




       220.    Defendants willfully ignored their obligations under federal law, Cardinal Health’s

internal controls and numerous warnings and government investigations and inquiries specifically

relating to failure to report suspicious orders. Defendants failed to make a good faith effort to

correct the problems or prevent their recurrence.

       221.    Defendants consciously violated their corporate responsibilities by affirmatively

and repeatedly declining to stop and prevent Cardinal Health from failing to maintain effective

controls against diversion of particular controlled substances into other than legitimate medical,

scientific, and industrial channels after receiving numerous warnings and indicators, including a

prior DEA investigation and fine in connection with the Company’s failure to comply with the

CSA.

       222.    Defendants consciously violated their corporate responsibilities by ignoring red

flags and failing to ensure that Cardinal Health complied with its affirmative duty to implement

and comply with the anti-diversion program, as required by the 2007, 2012 and 2016 DEA

Agreements.

       223.    Defendants, by their actions and by engaging in the wrongdoing described herein,

abandoned and abdicated their responsibilities and duties with regard to prudently managing the

business of Cardinal Health in a manner consistent with the duties imposed upon them by law.

       224.    By committing the misconduct alleged herein, Defendants breached their duties of

due care, diligence and loyalty in the management and administration of Cardinal Health’s affairs

and in the use and preservation of Cardinal Health’s assets.

       225.    As a direct and proximate result of the Defendants’ conscious failure to perform

their fiduciary obligations, Cardinal Health has sustained significant damages, not only monetarily,




                                                49
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 50 of 52 PAGEID #: 50




but also to its corporate image and goodwill. Such damage includes, among other things, the

substantial penalties, fines, sales suspension and expenses described herein.

       226.    As a result of the misconduct alleged herein, Defendants are liable to the Company.

                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Determining that this action is a proper derivative action maintainable under law

and demand on the Cardinal Health Board is excused;

       B.      Awarding against all Defendants and in favor of the Company the amount of

damages sustained by the Company as a result of Defendants’ breaches of fiduciary duties;

       C.      Awarding to Cardinal Health restitution from Defendants, and each of them, and

ordering disgorgement of all profits, benefits and other compensation obtained by the Defendants;

       D.      Directing Cardinal Health to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with the Company’s existing governance

obligations and all applicable laws and to protect the Company and its stockholders from a

recurrence of the damaging events described herein;

       E.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.




                                                50
Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 51 of 52 PAGEID #: 51




                                         JURY DEMAND

        Plaintiff demands a trial by jury.


 Dated: June 14, 2019
                                               /s/ Richard S. Wayne
                                               Richard S. Wayne (0022390)
 Of Counsel:                                   William K. Flynn (0029536)
                                               Robert R. Sparks (0073573)
 GARDY & NOTIS, LLP                            STRAUSS TROY CO., LPA
 Jennifer Sarnelli                             150 E. Fourth Street
 James S. Notis                                Cincinnati, OH 45202-4018
 126 East 56th Street, 8th Floor               (513) 621-2120 – Telephone
 New York, NY 10022                            (513) 629-9426 – Facsimile
 Tel: 212-905-0509                             E-mail: rswayne@strausstroy.com
 Fax: 212-905-0508                             E-mail: wkflynn@strausstroy.com
 jnotis@gardylaw.com                           E-mail: rrsparks@strausstroy.com
 jsarnelli@gardylaw.com
                                               Attorneys for Plaintiff Melissa Cohen




045688.892.13342087_1.docx




                                             51
   Case: 2:19-cv-02491-GCS-CMV Doc #: 1 Filed: 06/14/19 Page: 52 of 52 PAGEID #: 52
                                             ~TR~FIC~,T~01`d
          I, Mclis~ Colicn, laGreby     dccl~re And vcrifv that I ain a stockk~oldcr ~f Cardinal ~-~calth
Inc. I la~vc aud~orizec~ talc ding cif the     ~ttachecl Vcri~cci Stockhalder Derivative ~:'~,~p(~~~i~ f~,~.
T3re~ch o#~ ~'iduc,iary I~ties ("C'c~mplaint"). I have reviewed the Complaint, end ba;,ed u~,n t1~~;
r~iso~~ssi~z~s with end reliance upon my counsel, and as to these facts upon which I have ~ers~~~l
~-nali~Ied~e, the facts therein are true and correct to the hest of my knowledge, iz~f~rmatiarz and
belief.
         T declttre under per~atty c:f perjury that the forcgoisig is tree and correct.



Dated:      ~i!~i`t~q                          ~~~r~~~~~'~
                                                MELISSA COHEN
